Citation Nr: 9918531	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  99-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
angioneurotic edema, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 1960 
to March 1962.  

This appeal arises from September 1998 rating decision of the 
Winston-Salem, North Carolina, regional office (RO).  By that 
rating action, the RO denied the veteran's claim for a 
disability evaluation greater than 20 percent for his 
service-connected angioneurotic edema.  During the subsequent 
appeal, and specifically by a February 1999 rating action, 
the RO granted a disability evaluation of 40 percent for this 
service-connected disability, effective from March 1998.  

Further review of the claims folder indicates that, in a July 
1993 decision, the Board of Veterans' Appeals (Board) denied 
service connection for a cardiovascular disease on a direct 
basis as well as secondary to the service-connected 
angioneurotic edema.  The Board's decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  In subsequent rating 
actions dated May 1996 and September 1997, the RO continued 
the denial of this claim.  Because the veteran failed to file 
a timely notice of disagreement with these rating decisions, 
they too are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Thereafter, in a 
statement dated in June 1999, the veteran's representative 
raised the issue of whether new and material evidence has 
been received sufficient to reopen the claim of entitlement 
to service connection for a cardiovascular disorder, asserted 
to be secondary to the service-connected angioneurotic edema.  
The RO has not adjudicated this recent claim.  The issue of 
whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a cardiovascular disorder, asserted to be 
secondary to the service-connected angioneurotic edema, is 
not inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

Additionally, the Board notes that, in the June 1999 
statement, the representative also raised the issue of 
entitlement to service connection for "other medical 
conditions," asserted to be secondary to the 
service-connected angioneurotic edema.  The Board 
acknowledges that, in the April 1999 letter (which the 
representative referred to in his June 1999 statement), a 
private physician expressed his opinion that the medication 
that the veteran takes for his service-connected 
angioneurotic edema "works against his heart and other 
medical conditions."  This physician listed several medical 
disorders in his letter, including benign essential 
hypertension, angina, hypercholesterolemia, myocardial 
infarctions, sleep apnea, coronary arteriosclerosis, chronic 
airway obstruction, and diabetes mellitus, which he believed 
were the cause of the veteran's total disability.  
Importantly, however, the physician did not specify the exact 
disabilities constituting "other medical conditions."  In 
any event, the fact remains that, in the June 1999 statement, 
the veteran's representative did not specify the exact 
disabilities for which he raised a claim for secondary 
service connection.  The issue of entitlement to service 
connection for "other medical conditions," asserted to be 
secondary to the service-connected angioneurotic edema, is 
not inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action 
(including clarification from the veteran or his 
representative as to the exact disabilities for which 
secondary service connection is claimed).  


FINDING OF FACT

The veteran's angioneurotic edema is manifested by very 
severe symptomatology, including almost constant swelling of 
his hands and feet as well as edema of his tongue and throat 
at least three times a week.  


CONCLUSION OF LAW

A schedular rating greater than 40 percent for angioneurotic 
edema is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7118 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  

Currently, the veteran's angioneurotic edema is evaluated as 
40 percent disabling.  Diagnostic Code 7118 provides that 
evidence of attacks of angioneurotic edema without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or attacks of angioneurotic 
edema with laryngeal involvement of any duration occurring 
more than twice a year, warrants the assignment of a 
40 percent disability rating.  38 C.F.R. § 4.104, Code 7118 
(1998).  (A 40 percent disability evaluation is the highest 
rating allowable for angioneurotic edema under the rating 
schedule.)  

In the notice of disagreement which was received at the RO in 
January 1999, the veteran reported that he has almost 
constant swelling and that he experiences a severe episode of 
angioneurotic edema at least three times a week.  
Additionally, he claimed that, as a result of this disorder, 
he cannot be left alone, is unable to leave his house for any 
type of social activity, and is totally and permanently 
disabled.  In the substantive appeal which was received at 
the RO in the following month, the veteran continued to 
assert that he experiences such frequent episodes of his 
service-connected angioneurotic edema that he has been 
rendered totally disabled.  

According to the medical records which have been obtained and 
associated with the claims folder, the veteran reported at a 
VA epilepsy and narcolepsy examination conducted in May 1998 
that his tongue swells episodically for no known reason and 
that his face and hands also swell.  The veteran explained 
that he has experienced such recurring swelling since 1960 
and that he takes medication on most days for tongue 
swelling.  The examiner, who found the veteran to be 
neurologically normal at the examination, diagnosed, in 
pertinent part, unusual attacks of angioneurotic edema, 
characterized by the abrupt onset of swelling of the tongue 
and neck.  

In December 1998, a private physician explained that he has 
been treating the veteran for the past 22 years for "severe 
angio-neurotic edema which has become very severe with marked 
worsening."  The physician explained that this disorder has 
"now progressed to the point where . . . [the veteran's] 
feet and ha[n]ds are almost constantly swollen."  The 
physician also noted that the veteran has edema of his tongue 
and throat at least three times a week.  The physician 
expressed his opinion that the veteran is "100% disabled."  

According to a report of an April 1999 treatment session, the 
veteran "has had considerable worsening of his symptoms of 
angioedema to the point where he is debilitated."  In 
particular, the veteran reported that he now has attacks 
daily and that three times each week the attacks are so 
severe that his tongue swells (requiring medication).  The 
veteran stated that he rarely leaves his home unaccompanied.  
The examining physician expressed her opinion that the 
veteran is "completely (100%) disabled."  

In an April 1999 letter, the veteran's private physician (who 
had written the December 1998 letter) expressed his opinion 
that the veteran is "100% totally disabled" due to the 
following conditions:  benign essential hypertension, angina, 
hypercholesterolemia, myocardial infarctions, sleep apnea, 
coronary arteriosclerosis, chronic airway obstruction, and 
diabetes mellitus.  The physician stated that, despite this 
list of medical problems, the veteran's "biggest" problem 
is his angioneurotic edema.  The physician explained that the 
veteran can take only one kind of medication for his 
angioneurotic edema because he responds very poorly to any 
other kind of medicine.  

According to these recent medical records, the veteran's 
angioneurotic edema is manifested by almost constant swelling 
of his hands and feet as well as edema of his tongue and 
throat at least three times a week.  A physician who has 
treated the veteran has described this disorder as very 
severe.  

The Board acknowledges these recent medical findings.  
Significantly, however, the salient point to be made is that 
the veteran's current rating of 40 percent for his 
angioneurotic edema is the highest allowable schedular rating 
for this disorder.  38 C.F.R. § 4.104, Code 7118 (1998).  
Consequently, the Board cannot award a schedular evaluation 
greater than 40 percent for the veteran's angioneurotic 
edema.  


ORDER

A schedular disability rating greater than 40 percent for 
angioneurotic edema is denied.


REMAND

As discussed above, the veteran is currently receiving the 
highest schedular rating allowable by law for his 
service-connected angioneurotic edema.  However, the veteran 
has asserted that, as a result of his angioneurotic edema, he 
cannot be left alone, that he is unable to leave his house 
for any type of social activity, and that he is totally and 
permanently disabled as a result.  

In this regard, it should be pointed out that a certain 
process is to be undertaken by the RO when a question is 
raised as to whether the rating schedule adequately 
compensates for the peculiar circumstances of a claimant's 
case.  Specifically, the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) require that consideration be given to 
whether a veteran's case is an exceptional one, namely one 
where the schedular evaluation is found to be inadequate.  If 
so, the case is to be submitted by the RO to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, either of whom is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  Id.  

In the veteran's case, the Board notes that the RO has not 
made any determination as to whether referral under 
§ 3.321(b)(1) is appropriate.  In the June 1999 statement, 
the veteran's representative noted this omission.  Although 
an extra-schedular rating, by definition, does not affect the 
Board's analysis on whether an increased schedular rating is 
warranted, it is nevertheless an integral part of the matter 
on appeal--increased compensation benefits.  Floyd v. Brown, 
9 Vet.App. 88, 96 (1996).  A remand for action under 
§ 3.321(b)(1) is, therefore, required in the present case.  
See also Bagwell v. Brown, 9 Vet.App. 337 (1996).  

Consequently, the case is REMANDED for the following actions:

With regard to the issue of entitlement 
to an extraschedular evaluation for the 
veteran's service-connected angioneurotic 
edema, the RO should undertake any 
additional development suggested by the 
medical evidence already contained in the 
claims folder.  Additionally, the RO 
should consider whether referral under 
§ 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.  
(Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.)

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

